oOo Aa NN A BW NO

NO NO NO NHN NH NH ND KN NO YR HR Re RB RP Fe ee eS eS
oOo NN ON BR WN KH CO OO Wry DB A BP W NY KY CO

Case 2:18-cv-03211-JAM-AC Document 40 Filed 04/20/20 Page 1 of 2

APR 20 apap
CLERK, U.8. DieTR
Bye EAN DISTRICT GF GALIFONWIA
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
BEVERLY A. HOUSER and Case No.: 2:18-cv-03211-JAM-AC
HAROLD L. HOUSER,
Lo. peadiccen A ORDER ON
Plaintiffs, TIPULATION REGARDING
PLAINTIFFS’ ATTORNEY’S FEES,
Vy COSTS AND EXPENSES
FORD MOTOR COMPANY, a

Delaware Corporation; and DOES 1
through 10, inclusive,

Defendant.

 

 

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

Plaintiffs Beverly A. Houser and Harold L. Houser (“Plaintiffs”) and
Defendant FORD MOTOR COMPANY (‘Defendant’) (collectively, “the
Parties”), by and through their respective counsel of record, have entered into a
stipulation for entry of an Order by the Court regarding Plaintiffs’ attorney’s fees,

costs and expenses.

 

 

 

[PROPOSED] ORDER ON STIPULATION REGARDING PLAINTIFFS’ ATTORNEY’S
FEES, COSTS AND EXPENSES

 
NO NO NY NH HN NH ND KN hH BR HR Be eRe ee ee ee
aon NWN ON BR WOW NY KH CO OO Bn HD NH BR WO NY KS CO

om ND WN FP WN

Case 2:18-cv-03211-JAM-AC Document 40 Filed 04/20/20 Page 2 of 2

THE PARTIES HAVE STIPULATED TO THE ENTRY OF AN

ORDER AS FOLLOWS:

(1) That Defendant FORD MOTOR COMPANY shall pay to the Knight
Law Group Client Trust Account the total sum of $9,380.33 in attorney’s
fees, costs and expenses. Said payment is to be mailed to Plaintiffs’
counsel’s offices in Los Angeles and must be received within 30 days of
execution of this stipulation by the parties. No interest shall accrue on
the order or judgment until expiration of the 30-day period from the date
this stipulation is fully executed. Should the payment not be received by
Knight Law Group with the 30-day period following execution of this
stipulation, interest will be deemed to have accrued from the date of
execution of the stipulation, unless otherwise agreed to by the parties.

The hearing on Plaintiffs’ Motion for Attorney’s Fees, Costs and

 

 

Expenses shall be vacated.

PURSUANT TO STIPULATION, IT IS SO ORDERED.

Dated: April 20, RO20 SLL ord.

Up OR: OF THE UNITED STATES
D CT COURT

Prepared by:

GHT LAW GROUP, LLP
Steve Mikhov (SBN 224676)
stevem ightlaw.com
10250 Constellation Blvd., Suite 2500
Los Angeles, California 96067
Telephone: (310) 552-2250
Fax: (310) 552-7973

Attorney for Plaintiffs
BEVERLY A. HOUSER and
HAROLD L. HOUSER

1

[PROPOSED] ORDER ON STIPULATION REGARDING PLAINTIFFS’ ATTORNEY’S
FEES, COSTS AND EXPENSES

 
